150 U.S. 349 (1893)
GARDNER
v.
MICHIGAN CENTRAL RAILROAD COMPANY.
No. 72.
Supreme Court of United States.
Argued November 7, 1893.
Decided November 27, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MICHIGAN.
*352 Mr. Edward Bacon for plaintiff in error.
Mr. Ashley Pond for defendant in error.
*355 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
Counsel for plaintiff in error does not contend that the judgment of the Supreme Court of Michigan operated as a bar to this action, but he insists that that judgment precluded "the plaintiff from successfully maintaining a new action against the defendant, upon evidence tending to prove only the same state of facts which the evidence before the Supreme Court of the State tended to prove." This assumes a final adjudication on matter of law, binding between the parties, and, treating the judgment reversing and remanding the cause as final, applies it as an estoppel, notwithstanding the fact that a nonsuit was subsequently taken. We cannot concur in this view, and are of opinion that the Circuit Court was not obliged to give any such effect to the proceedings in the state court, nor *356 do we think that the Supreme Court of Michigan committed itself to the definite rulings supposed.
In Manhattan Life Insurance Co. v. Broughton, 109 U.S. 121, an action had been brought upon a life insurance policy in the state court and a nonsuit had been granted on the defendant's motion. A new action was subsequently instituted in the Circuit Court of the United States for the Southern District of New York, and upon the trial the court was requested to direct a verdict for the defendant, because the former judgment was a bar, and the defendant afterwards objected to the introduction, by the plaintiff, of certain evidence, because the question to which the evidence related had been tried and determined in the former action. The court denied the request and overruled the objection, and upon error to this court it was held that these rulings were correct; that a judgment of nonsuit did not determine the rights of the parties and was no bar to a new action; and, that "a trial upon which nothing was determined cannot support a plea of res judicata, or have any weight as evidence at another trial." Homer v. Brown, 16 How. 354, 366, was cited, in which it was held upon a writ of right for the recovery of certain property that "a judgment of non pros. given by a state court in a case between the same parties, for the same property, was not a sufficient plea in bar to prevent a recovery under a writ of right; nor was the agreement of the plaintiff to submit his case to that court upon a statement of facts, sufficient to prevent his recovery in the Circuit Court." Mr. Justice Wayne, delivering the opinion of the court, among other things, said: "The court was also asked to instruct the jury that the demandant was estopped from prosecuting this action by his agreement in his previous suit to submit it upon a statement of facts. In every view which can be taken of an estoppel, that agreement cannot be such here, because the demandant does not make in this case any denial of a fact admitted by him in that case. He rests his title here to the demanded premises upon the same proofs which were then agreed by him to be facts. This he has a right to do. His agreement only estopped him from denying that he had submitted himself *357 to be nonsuited, or that he was not liable to its consequences."
In Bucher v. Cheshire Railroad, 125 U.S. 555, 578, the plaintiff had sued in the state court and recovered judgment, and the highest appellate court of the State, reviewing the case, decided the points of law involved in it against the plaintiff, set aside the judgment, and sent the case back for a new trial. The plaintiff then became nonsuit, and brought suit in the United States court on the same cause of action, and it was held that he was not estopped. The action was one for damages for personal injuries inflicted by reason of the defendant's negligence, and one of the defences was that plaintiff was travelling on Sunday in violation of statute. The Circuit Court refused to submit to the jury the evidence upon the question of whether or not his act of travelling on the Lord's Day was a work of necessity or charity under the statute of Massachusetts in that behalf, and this court sustained the ruling, for the reasons given by Mr. Justice Miller, who said: "It is not a matter of estoppel which bound the parties in the court below, because there was no judgment entered in the case in which the ruling of the state court was made, and we do not place the correctness of the determination of the Circuit Court in refusing to permit this question to go to the jury upon the ground that it was a point decided between the parties, and, therefore, res judicata as between them in the present action, but upon the ground that the Supreme Court of the State in its decision, had given such a construction to the meaning of the words `charity' and `necessity' in the statute, as to clearly show that the evidence offered upon that subject was not sufficient to prove that the plaintiff was travelling for either of those purposes." This court felt itself constrained to follow the decision of the Supreme Judicial Court of Massachusetts, in accordance with the rule that the decisions of state courts relating to laws of a local character, which may have become established by those courts, or had always been a part of the law of the State, are usually conclusive and always entitled to the highest respect of the Federal courts.
*358 But in the present case only the responsibility of a railroad company to its employés was involved, and it is settled that that question is matter of general law, and that, in the absence of statutory regulations by the State in which this cause of action arises, this court is not required to follow the decisions of the state courts. Railroad Co. v. Lockwood, 17 Wall. 357; Hough v. Railway Co., 100 U.S. 213; Myrick v. Michigan Central Railroad, 107 U.S. 102; Lake Shore &c. Railway v. Prentice, 147 U.S. 101; Baltimore & Ohio Railroad v. Baugh, 149 U.S. 368.
Apart from this, while it is true that it was apparently ruled in the opinion of the Supreme Court of Michigan, not only that upon the record as it was before that court plaintiff was guilty of contributory negligence, but also that the defendant was free from negligence since that of which plaintiff complained was the negligence of a fellow-servant, yet an analysis of the language used satisfies us of the correctness of the statement in the principal opinion in Van Dusen v. Letellier, 78 Michigan, 492, 505, that the case was really decided "upon the ground that the plaintiff was injured in going into a place and at work in violation of orders not to do so," which might or might not appear to be so upon a retrial, and upon which the evidence in the Circuit Court was far from being undisputed. We, therefore, conclude that the opinion of the state Supreme Court should be given only such weight as its reasoning and the respectability of the source from whence it proceeds entitles it to receive.
And here reference may properly be made to the fact that considerable differences appear to exist between the evidence on the trial under review and that exhibited in the record before the state court, differences bearing chiefly upon the question of contributory negligence. But, assuming the evidence as to the other branch of the case to have been unchanged, we are not prepared to concede that the decision of the Supreme Court of Michigan proceeded upon the proposition that defendant must necessarily be absolved from negligence because all its employés, including plaintiff, were, as matter of law, fellow-servants with those who should have *359 kept the planking in good condition, as that proposition is untenable.
In Hough v. Railway Company, 100 U.S. 213, where the injury was the result of defective appliances, it was held that, to the general rule exempting the common master from liability to a servant for injuries caused by the negligence of fellow-servants, there are well-defined exceptions, one of which arises from the obligation of the master not to expose the servant when conducting his business to perils, from which they may be guarded by proper diligence on his part. While it is implied in the contract between the parties that the servant risks the dangers which ordinarily attend or are incident to the business in which he voluntarily engages for compensation, among which are the carelessness of his fellow-servants with whose habits, conduct, and capacity he has in the course of his duty an opportunity to become acquainted, and against whose neglect and incompetency he may himself take precautions, it is equally implied in the same contract that the master shall supply the physical means and agencies for the conduct of his business, and that he shall not be wanting in proper care in selecting such means. The master is not to be held as guaranteeing or warranting the absolute safety under all circumstances or the perfection of the machinery or apparatus which may be provided for the use of employés, but he is bound to exercise the care which the exigency reasonably demands in furnishing such as is adequate and suitable, and in keeping and maintaining them in such condition as to be reasonably safe for use.
These principles are reiterated in very many authorities, and among them in Snow v. Housatonic Railroad, 8 Allen, 441, referred to with approval by the Supreme Court of Michigan in this case, and much in point. It was there ruled that a railroad company may be held liable for an injury to one of its servants, which is caused by want of repair in the roadbed of the railroad, and that, if it is the duty of a servant to uncouple the cars of a train, and this cannot be easily done while the train is still, and he endeavors to uncouple them while the train is in motion, and steps between the cars and meets with *360 an injury which is caused by want of repair to the roadbed, the court cannot rule, as a matter of law, that he is careless, but should submit the case to the jury, although he continued in the employment of the company after he knew of the defect. The proximate cause of the injury was a hole in one of the planks laid down between the rails of the defendant's railroad where it crossed the highway, which had existed for more than two months, to the knowledge of the plaintiff, who had complained of it to the repairer of the tracks of the railroad. The Supreme Judicial Court of Massachusetts held that the defendant was not relieved of its liability to the plaintiff by reason of any relation which subsisted between him and it at the time of the accident arising out of the employment in which he was engaged, because, among other reasons, it did not appear that the defect in the road was the result of any such negligence in the servant as to excuse the defendant, but was caused by a want of repair in the superstructure between the tracks of the defendant's road, which defendant was bound to keep in a suitable and safe condition so that plaintiff could pass over it without incurring the risk of injury. The liability was rested on the implied obligation of the master, under his contract with those whom he employs, to use due care in supplying and maintaining suitable instrumentalities for the performance of the work or duty which he requires of them, and renders him liable for damages occasioned by a neglect or omission to fulfil this obligation, whether it arises from his own want of care or that of his agents to whom he entrusts the duty.
We regarded this doctrine as so well settled that in Texas & Pacific Railway v. Cox, 145 U.S. 593, 607, we contented ourselves, without discussion, with a reference to some of the cases in this court upon the subject. The decisions in the State of Michigan are to the same effect. Van Dusen v. Letellier, 78 Michigan, 492; Sadowski v. Michigan Car Company, 84 Michigan, 100; Roux v. Blodgett & Davis Lumber Co., 85 Michigan, 519; Ashman v. Flint & Pere Marquette Railroad, 90 Michigan, 567. Upon the whole, we see no ground for excepting this case from the rules governing other cases involving questions of fact.
*361 The question of negligence is one of law for the court only where the facts are such that all reasonable men must draw the same conclusion from them, or, in other words, a case should not be withdrawn from the jury unless the conclusion follows as matter of law that no recovery can be had upon any view which can be properly taken of the facts the evidence tends to establish. Railway Company v. Ives, 144 U.S. 408, 417; Railway Company v. Cox, 145 U.S. 593, 606; Railroad Company v. Miller, 25 Michigan, 274; Sadowski v. Car Company, 84 Michigan, 100.
Tested by this rule we are of opinion that the case should have been left to the jury under proper instructions, inasmuch as an examination of the record discloses that there was evidence tending to show that the crossing was in an unsafe condition; that the injury happened in consequence; that the defect was occasioned under such circumstances, and was such in itself, that its existence must have been known to defendant; that sufficient time for repairs had elapsed; and that the plaintiff was acting in obedience to orders in uncoupling at the place and time, and as he was; was ignorant of the special peril; and was in the exercise of due care.
The judgment is reversed, and the cause remanded with a direction to grant a new trial.
MR. JUSTICE FIELD did not hear the argument and took no part in the consideration or decision of this case.